Judgment, Supreme Court, New York County (David Saxe, J.), entered December 13, 1996, awarding defendants $44,985.47 and $14,950.49, respectively, without prejudgment interest, unanimously affirmed, with costs.
Defendants’ claim to a share of earnings from cases in which the remaining partners were retained after defendants retired is contrary to section 15 of the parties’ partnership agreement, which limits a retiring partner’s share in the remaining partners’ net earnings to “a share of the value of the partnership’s uncollected receivables inherent in matters pending at his Retirement Date”. The refusal to award prejudgment interest was a proper exercise of discretion (CPLR 5001 [a]).
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.